JS 44 (Rev 09/10)


                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF MISSOURI
                                                       CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
or Notice of Removal.

Plaintiff(s):                                                    Defendant(s):
First Listed Plaintiff:                                          First Listed Defendant:
Studio 417, Inc. ;                                               The Cincinnati Insurance Company ;
4 Incorporated or Principal Place of Business in This State;     5 Incorporated and Principal Place of Business in Another State; Ohio
County of Residence: Greene County                               County of Residence: Outside This District



County Where Claim For Relief Arose: Greene County

Plaintiff's Attorney(s):                                         Defendant's Attorney(s):
Brandon J.B. Boulware ( Studio 417, Inc.)
Boulware Law LLC
1600 Genessee St., Ste. 416
Kansas City, Missouri 64102
Phone: (816) 492-2826
Fax: (816) 492-2826
Email: brandon@boulware-law.com

Todd Johnson ( Studio 417, Inc.)
Votava Nantz & Johnson, LLC
9237 Ward Parkway, Ste. 240
Kansas City, Missouri 64114
Phone: (816) 895-8800
Fax:
Email: tjohnson@vnjlaw.com


Basis of Jurisdiction: 4. Diversity of Citizenship

Citizenship of Principal Parties (Diversity Cases Only)
     Plaintiff: 4 Incorporated or Principal Place of Business in This State
     Defendant: 5 Incorporated and Principal Place of Business in Another State


Origin: 1. Original Proceeding

Nature of Suit: 110 Insurance Contracts
Cause of Action: 28 U.S.C. 1332; 28 U.S.C. 2201: Diversity, class action, and declaratory judgment.
Plaintiffs seek coverage from Defendant insurer under their policies of insurance for losses sustained as a
result of COVID-19.
Requested in Complaint
   Class Action: Class Action Under FRCP23
   Monetary Demand (in Thousands):
   Jury Demand: Yes
   Related Cases: Is NOT a refiling of a previously dismissed action



Signature: /s/ Brandon J.B. Boulware

Date: 04/27/2020
     If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
     JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.
